

113 HR 3114 IH: Helping Families and Seniors Save on Health Care Act of 2013
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3114IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Barber introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in determining the deduction for medical care.1.Short titleThis Act may be cited as the Helping Families and Seniors Save on Health Care Act of 2013.2.Repeal of increase in income threshold for determining medical care deductionSection 9013 of the Patient Protection and Affordable Care Act (and the amendments made by such section) are hereby repealed, and the Internal Revenue Code of 1986 shall be applied and administered as if such section (and amendments) had not been enacted.